IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


RICHARD YOUNG AND NANCY                 : No. 624 MAL 2014
YOUNG,                                  :
                                        :
                   Respondent           : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                                        :
             v.                         :
                                        :
                                        :
CAROL HARTZELL,                         :
                                        :
                   Petitioner           :


                                    ORDER


PER CURIAM

     AND NOW, this 25th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.